                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   JAMES KARL, on behalf of himself, and on
                                       behalf of a class of those similarly situated,
                                  11                                                                 No. C 18-04176 WHA
                                                      Plaintiffs,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                                 ORDER CERTIFYING CLASS
                                       ZIMMER BIOMET HOLDINGS, INC, a                                AND APPOINTING CLASS
                                  14   Delaware corporation, ZIMMER US, INC.,                        COUNSEL
                                       a Delaware corporation, BIOMET U.S.
                                  15   RECONSTRUCTION, LLC, an Indiana
                                       limited liability company, BIOMET
                                  16   BIOLOGICS, LLC, an Indiana limited
                                       liability company, and BIOMET, INC., an
                                  17   Indiana corporation,
                                  18                  Defendants.

                                  19

                                  20                                         INTRODUCTION

                                  21        In this employment classification action, plaintiff sales associates seek class certification.

                                  22   Because defendants’ right (or not) of control can be proven by common policy — regardless of

                                  23   whether defendants actually possess or exercise that right — a class is CERTIFIED.

                                  24                                           STATEMENT

                                  25        Prior orders detail the essence of this case (Dkt. No. 127). In brief, defendant (and parent

                                  26   corporation) Zimmer Biomet Holdings, Inc. and its subsidiaries design, manufacture, and

                                  27   market biopharmaceutical and medical products. Relevant here, subsidiaries Zimmer US, Inc.,

                                  28
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 2 of 18




                                   1   Biomet U.S. Reconstruction, LLC, and Biomet Biologics (“Zimmer”) sell knee, hip, sports

                                   2   medicine, foot and ankle, extremity, and trauma products to physicians and hospitals.

                                   3        In August 2015, plaintiff James Karl signed a sales associate agreement classifying him as

                                   4   an independent contractor (and not an employee) with Zimmer and began selling orthopedic

                                   5   devices as a member of “Team Golden Gate” in the San Francisco Bay Area. Zimmer paid the

                                   6   team on a commission-only “pooled” arrangement. That is, defendants (1) set a “base rate”

                                   7   commission percentage for each product type sold, (2) pooled each team member’s base rate

                                   8   commissions, and (3) paid each member a predetermined percentage of the pooled

                                   9   commissions, regardless of the amount of commissions that member personally generated. Karl

                                  10   himself was paid through Edge Medical, LLC, an entity he established for tax purposes.

                                  11        On the job, Karl typically spent 60 to 70 percent of his time on “case coverage,” assisting

                                  12   surgeons in the operating room — including setting up Zimmer’s products, informing a surgeon
Northern District of California
 United States District Court




                                  13   of a product’s safety and efficacy, and fielding questions — and planning for procedures, such

                                  14   as designing modifications for implants. He averaged between ten to twelve hours each

                                  15   workday.

                                  16        In July 2018, Karl filed the instant putative class action alleging primarily his

                                  17   misclassification as an independent contractor instead of an employee of Zimmer. Initially

                                  18   successful in certifying an FLSA collective (Dkt. No. 70), Zimmer’s motion for summary

                                  19   judgment cut down several of Karl’s claims (including those for overtime wages and failure to

                                  20   provide meal and rest periods), an October 31, 2019 order finding him an exempt “outside

                                  21   salesperson” (Dkt. No. 127). Though the Court certified the summary judgment order for

                                  22   interlocutory appeal, our court of appeals declined to intervene (Dkt. No. 131).

                                  23        The case having resumed, Karl seeks, for himself and the putative class, reclassification as

                                  24   employees of Zimmer, itemized wage statements, reimbursement of business expenses,

                                  25   restitution for unpaid wages and benefits, and a finding that their classification as independent

                                  26   contractors was unlawful. Plaintiffs now move for class certification under Federal Rule of

                                  27   Civil Procedure 23. Following an initial proposed class definition reaching to nearly a year

                                  28
                                                                                       2
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 3 of 18




                                   1   before the merger that created the current Zimmer Biomet Holdings and the relevant

                                   2   subsidiaries, Karl has revised his class definition to:

                                   3                Any person who, during the period commencing June 24, 2015 to
                                                    the present, was hired or otherwise engaged as an independent
                                   4                contractor for the purposes of solicitation or sales of Zimmer
                                                    Biomet products and/or services in California by Zimmer US, Inc.,
                                   5                Biomet U.S. Reconstruction, LLC, and Biomet Biologics, LLC, or
                                                    any one of them.
                                   6
                                       (Dkt. No. 164). Zimmer naturally opposes certification. This order follows full briefing and a
                                   7
                                       hearing (held telephonically due to COVID-19).
                                   8
                                                                                  ANALYSIS
                                   9
                                             Numerosity of members, commonality of issues, typicality and adequacy of
                                  10
                                       representatives, and one requirement from Rule 23(b) guard the door to class certification.
                                  11
                                       Abdulla v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 956–57 (9th Cir. 2013). Our plaintiffs seek a
                                  12
Northern District of California




                                       Rule 23(b)(3) class, so “questions of law or fact common to class members [must] predominate
 United States District Court




                                  13
                                       over questions affecting only individual members,” and a class must be the superior method
                                  14
                                       “for fairly and efficiently adjudicating the controversy.”
                                  15
                                            1.      COMMONALITY AND PREDOMINANCE.
                                  16
                                             Commonality requires “questions of law or fact common to the class.” Rule 23(a)(2). “A
                                  17
                                       common contention need not be one that will be answered, on the merits, in favor of the class.
                                  18
                                       It only must be of such nature that it is capable of classwide resolution.” Alcantar v. Hobart
                                  19
                                       Servs., 800 F.3d 1047, 1053 (9th Cir. 2015). There need only be “a single significant question
                                  20
                                       of law or fact.” Stockwell v. City & Cty. of San Francisco, 749 F.3d 1107, 1111 (9th Cir. 2014).
                                  21
                                             Superseding commonality, predominance under Rule 23(b)(3) asks whether a putative
                                  22
                                       class is “sufficiently cohesive to warrant adjudication by representation.” Predominant
                                  23
                                       questions makeup “a significant aspect of the case” and clearly justify “handling the dispute on
                                  24
                                       a representative rather than on an individual basis.” “[E]ven if just one common question
                                  25
                                       predominates, the action may be considered proper under Rule 23(b)(3) even though other
                                  26
                                       important matters will have to be tried separately.” In re Hyundai & Kia Fuel Econ. Litig., 926
                                  27
                                       F.3d 539, 557 (9th Cir. 2019) (quotations omitted).
                                  28
                                                                                        3
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 4 of 18




                                   1         “Merits questions may be considered to the extent — but only to the extent — that they

                                   2   are relevant to determining whether” plaintiffs have satisfied the requirements for class

                                   3   certification. Amgen Inc. v. Connecticut Retirement Plans & Trust Funds, 568 U.S. 455, 465–

                                   4   66 (2013). That being said, deciding whether plaintiffs’ claims lend themselves to common

                                   5   proof asks what law governs. So our “assessment of predominance begins, of course, with the

                                   6   elements of the underlying cause of action.” Walker v. Life Ins. Co. of the Southwest, 953 F.3d

                                   7   624, 630 (9th Cir. 2020) (quotation omitted).

                                   8         Two employment-classification standards apply here. Up to January 1, 2020, the common

                                   9   law governed as articulated by the California Supreme Court in Borello & Sons v. Dep’t of

                                  10   Indus. Rel., 48 Cal. 3d 341, 769 P.2d 399 (1989):

                                  11                    Under the common law, the principal test of an employment
                                                        relationship is whether the person to whom service is rendered has
                                  12                    the right to control the manner and means of accomplishing the
Northern District of California
 United States District Court




                                                        result desired. What matters is whether the hirer retains
                                  13                    all necessary control over its operations. The fact that a certain
                                                        amount of freedom of action is inherent in the nature of the work
                                  14                    does not change the character of the employment where the
                                                        employer has general supervision and control over it. Perhaps the
                                  15                    strongest evidence of the right to control is whether the hirer can
                                                        discharge the worker without cause, because the power of the
                                  16                    principal to terminate the services of the agent gives him the means
                                                        of controlling the agent’s activities.
                                  17
                                       Ayala v. Antelope Valley Newspapers, Inc., 59 Cal. 4th 522, 531, 327 P.3d 165, 171 (2014)
                                  18
                                       (quotations and citations omitted) (emphasis added). Several “secondary indicia” also inform
                                  19
                                       this analysis:
                                  20
                                                        Courts may consider (a) whether the one performing services is
                                  21                    engaged in a distinct occupation or business; (b) the kind of
                                                        occupation, with reference to whether, in the locality, the work is
                                  22                    usually done under the direction of the principal or by a specialist
                                                        without supervision; (c) the skill required in the particular
                                  23                    occupation; (d) whether the principal or the worker supplies the
                                                        instrumentalities, tools, and the place of work for the person doing
                                  24                    the work; (e) the length of time for which the services are to be
                                                        performed; (f) the method of payment, whether by the time or by
                                  25                    the job; (g) whether or not the work is a part of the regular business
                                                        of the principal; and (h) whether or not the parties believe they are
                                  26                    creating the relationship of employer-employee.
                                  27

                                  28
                                                                                           4
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 5 of 18




                                   1   Id. at 532 (quotation omitted). Borello also favorably cited several other indicia, including “(1)

                                   2   the alleged employee’s opportunity for profit or loss depending on his managerial skill; (2) the

                                   3   alleged employee’s investment in equipment or materials required for his task, or his

                                   4   employment of helpers; [and] (3) whether the service rendered requires a special skill.” 48 Cal.

                                   5   3d at 354–55.

                                   6        On January 1, 2020, the California Legislature displaced the common law, codifying the

                                   7   California Supreme Court’s decision in Dynamex Ops. West, Inc. v. Sup. Ct., 4 Cal. 5th 903,

                                   8   416 P.3d 1 (Cal. 2018). Now:

                                   9                [A] person providing labor or services for remuneration shall be
                                                    considered an employee rather than an independent contractor
                                  10                unless the hiring entity demonstrates that all of the following
                                                    conditions are satisfied:
                                  11
                                                    (A) The person is free from the control and direction of the hiring
                                  12                    entity in connection with the performance of the work, both
Northern District of California
 United States District Court




                                                        under the contract for the performance of the work and in
                                  13                    fact;
                                  14                (B) The person performs work that is outside the usual course of
                                                        the hiring entity’s business; [and]
                                  15
                                                    (C) The person is customarily engaged in an independently
                                  16                    established trade, occupation, or business of the same nature
                                                        as that involved in the work performed.
                                  17
                                       Cal. Labor Code § 2750.3(a)(1) (emphasis added). Zimmer contends an exemption reverts the
                                  18
                                       analysis to the common law, though whether it applies asks a merits question properly left for a
                                  19
                                       later date. See § 2750.3(a)(3), (e). For now, it suffices that these two frameworks comprise the
                                  20
                                       relevant universe of governing law.
                                  21
                                            Despite this kernel of consensus, the parties disagree how the predominance analysis
                                  22
                                       should proceed because, naturally, both continually venture into the merits. Plaintiffs seek to
                                  23
                                       show Zimmer’s control; Zimmer, the lack of it. Fortunately, the California Supreme Court gave
                                  24
                                       a pertinent explanation in Ayala that helps at the class certification stage. Yes — this order
                                  25
                                       hastens to acknowledge — FEDERAL RULE OF CIVIL PROCEDURE 23 governs class certification
                                  26
                                       here, not California’s own procedural rules. See Hanna v. Plumer, 380 U.S. 460, 465 (1965).
                                  27
                                       But, as above, Rule 23(b)(3) asks if common questions drive resolution of the case, a question
                                  28
                                                                                       5
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 6 of 18




                                   1   which necessarily turns to the substance and, thus, California’s determination of what facts

                                   2   matter, how they might be proven, and what conclusions follow. Hyundai, 926 F.3d at 557.

                                   3        In Ayala, the California Supreme Court explained that:

                                   4                [A]t the certification stage, the relevant inquiry is not what degree
                                                    of control [Zimmer] retained over the manner and means of its
                                   5                [device sales]. It is, instead, a question one step further removed:
                                                    Is [Zimmer’s] right of control over its [sales associates], whether
                                   6                great or small, sufficiently uniform to permit classwide
                                                    assessment? That is, is there a common way to show [Zimmer]
                                   7                possessed essentially the same legal right of control with respect to
                                                    each of its [salespeople]? Alternatively, did its rights vary
                                   8                substantially, such that it might subject some [salespeople] to
                                                    extensive control [of their conduct], subject to firing at will, while
                                   9                as to others it had few rights and could not have directed their
                                                    [conduct] even had it wanted, with no common proof able to
                                  10                capture these differences?
                                  11   59 Cal. 4th at 533–34. Ayala then identified three pitfalls facing a trial court presented with a

                                  12   class certification motion in the employer-classification context.
Northern District of California
 United States District Court




                                  13        First, recalling that worker classification turns on the right to control and not the

                                  14   employer’s exercise of it, Ayala explained that the importance of an employer’s policies lie not

                                  15   in what they say, but whether (and the extent to which) the policies speak uniformly. Plainly,

                                  16   the inquiry begins with the written policies and written employment contracts. And, while

                                  17   Ayala acknowledged that other evidence could certainly contradict the contractual allocation of

                                  18   rights, it cautioned that an employer’s choice “not to wield power does not prove it lacks

                                  19   power.” Id. at 534–36.

                                  20        Second, Ayala reiterated that predominance turns on the susceptibility of the employer’s

                                  21   right of control to common proof, and not on whether the employer actually possesses sufficient

                                  22   control. Id. at 536–538.

                                  23        Third, Ayala rejected the notion that variations in the secondary indicia necessarily defeat

                                  24   predominance. Instead it explained trial courts should evaluate the factors “with an eye to the

                                  25   reality that the considerations in the multi-factor test are not of uniform significance.” Thus,

                                  26   “[t]he proper course, if there are individual variations in parts of the common law test, is to

                                  27   consider whether they are likely to prove material.” Id. at 538–40.

                                  28
                                                                                       6
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 7 of 18




                                   1        Common questions predominate under either classification framework. Despite Zimmer’s

                                   2   protest, plaintiffs’ theory of liability turns on Zimmer’s written policies, common to their

                                   3   workforce. And, regardless of the variation in observance or enforcement, during the class

                                   4   period Zimmer’s written policies have spoken uniformly to the factors driving both frameworks.

                                   5                A.      COMMON LAW BORELLO FRAMEWORK.
                                   6                        (i)     Right of Control.
                                   7        To start, the Borello analysis turns on Zimmer’s control of sales associates. Most

                                   8   important under Ayala, Zimmer retained via common policies the power to terminate sales

                                   9   associates, including the power to terminate them without cause. Id. at 531. The sales associate

                                  10   agreements plainly stated:

                                  11                5. Termination of Agreement.
                                  12                (a) It is agreed and understood that at any time Company can
Northern District of California
 United States District Court




                                                    terminate this Agreement, with or without cause, by giving
                                  13                Representative ten (10) days’ written notice of such termination.
                                                    Further, it is agreed and understood that at any time Representative
                                  14                can terminate this agreement, with or without cause, by giving
                                                    Company sixty (60) days’ written notice of such termination.
                                  15
                                                    (b) Notwithstanding any other provision of this Agreement,
                                  16                Company may immediately terminate this Agreement for any of
                                                    the following reasons:
                                  17
                                                            (i) If Representative fails to operate in accordance with any
                                  18                        and all compliance policies, including, but not limited to
                                                            those set forth in Company’s then-current Code of Business
                                  19                        Conduct and Ethics, Fraud and Abuse Policy;
                                  20                        (ii) If Representative . . . engages in unethical or illegal
                                                            business practices or activities . . .
                                  21
                                                            (iii) If Representative . . . violates any of the restrictive
                                  22                        covenants in this Agreement . . . .
                                  23   (Dkt. No. 53-1, Exs. 25–28 at ¶ 5) (emphasis added).

                                  24        Zimmer’s common policies addressed quite a bit more of its sales associates’ professional

                                  25   conduct. As Zimmer’s own witness testified at deposition, “When we enter into agreements for

                                  26   sales associates to represent and sell our products, we use a standard agreement” which, among

                                  27   many others, limited what products associates could sell, restricted sales practices, limited

                                  28   customers and locations associates could target, and mandated certain training. And, when
                                                                                         7
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 8 of 18




                                   1   asked at deposition whether Zimmer believed its sales associates followed the “Duties and

                                   2   Obligations” dictated in the agreement, the representative testified, “Yes, I believe they do, and

                                   3   we expect them to.” Zimmer also published a “compliance manual for distributors and direct

                                   4   reports,” the “U.S. Sales Independent Distributor and Direct Territory Compliance Manual.”

                                   5   And, just as the employer in Borello, Zimmer retained control via common policy of the pricing

                                   6   of the medical devices its associates sold (Dkt. No. 53-1 at 61, 107–10, 125–28, Exs. 25–28 at ¶

                                   7   2, 6). Whether this constituted “all necessary control” remains to be seen, but it suffices for

                                   8   class certification that plaintiffs’ theory turns on such common proof. See Borello, 48 Cal. 3d at

                                   9   356–57; Ayala, 59 Cal. 4th at 533, 535–37.

                                  10         In opposition, Zimmer rates the standards by which it governed — “to exercise best

                                  11   efforts to aggressively market and sell the Products in the Territory” — as too broad to

                                  12   sufficiently constrain its sales associates. It says that:
Northern District of California
 United States District Court




                                  13                 Sales representatives make their own decisions and use their own
                                                     judgment about the most effective sales techniques and strategies
                                  14                 on a day-by-day basis.
                                  15                 ...
                                  16                 [T]he only marketing limitations came from governmental
                                                     regulatory guidelines prohibiting off-label promotion of FDA-
                                  17                 approved products.
                                  18                 ...
                                  19                 Sales representatives . . . could use their own personal email
                                                     addresses for Zimmer Biomet sales-related work [and are] not
                                  20                 being required to have or use Zimmer Biomet business cards.
                                  21                 ...
                                  22                 [Zimmer] does not track daily activities or sales meetings.
                                  23                 ...
                                  24                 [S]ales representatives are not required to submit on-call
                                                     schedules, meeting schedules, or sales call logs to Defendants.
                                  25                 They also have control over their own schedules and decide, for
                                                     example, whether to work weekends, when to take vacation and
                                  26                 personal days, and whether they wanted another sales
                                                     representative to cover a surgery for them.
                                  27
                                                     ...
                                  28
                                                                                         8
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 9 of 18



                                                    [And,] sales reps did not need to attend general product sales
                                   1                training.
                                   2   Zimmer also contends that team leads controlled their team composition and that government

                                   3   regulations controlled sales more than its own rules did (Dkt. No. 158 at 10–16).

                                   4         As Ayala cautioned, though, these arguments go to the degree of control Zimmer

                                   5   possessed, i.e., to the merits of whether the sales associates were, in fact, misclassified. These

                                   6   broad conclusions indicate that Zimmer did impose a standard, it just (under Zimmer’s telling,

                                   7   at least) bestowed broad discretion on sales associates. Frankly, “[i]t’s only possible to make

                                   8   statements like this if it’s possible to generalize across members of the putative class, which is

                                   9   precisely the position that [Zimmer] should be contesting for the purposes of opposing class

                                  10   certification in this case.” Norris-Wilson v. Delta-T Grp., Inc., 270 F.R.D. 596, 607–08 (S.D.

                                  11   Cal. 2010) (Judge Larry Alan Burns). Recall that predominance does not tell us who will win

                                  12   this case — it only tells us whether we can fairly determine who will win in (more or less) one
Northern District of California
 United States District Court




                                  13   representative action. See Alcantar, 800 F.3d at 1053; Hyundai, 926 F.3d at 557. Indeed, as the

                                  14   United States Supreme Court recently explained, where “the concern about the proposed class is

                                  15   not that it exhibits some fatal dissimilarity but, rather, a fatal similarity — [an alleged] failure of

                                  16   proof as to an element of the plaintiffs’ cause of action — courts should engage that question as

                                  17   a matter of summary judgment, not class certification.” Tyson Foods v. Bouaphakeo, 577 U.S.

                                  18   ___, 136 S. Ct. 1036, 1047 (2016). So, the relevant point here remains simply that Zimmer

                                  19   imposed some uniform standard of conduct (however controlling) upon its associates.

                                  20         Zimmer also highlights variations in sales associate conduct that it argues undermine

                                  21   commonality. For example, “[s]ome sales representatives chose to offer discounts to surgeons”

                                  22   even though Zimmer provided the “list of the market prices for the devices.” It also says its

                                  23   “U.S. Sales Independent Distributor and Direct Territory Compliance Manual” didn’t actually

                                  24   govern, because “the evidence shows that sales representatives, including Plaintiff’s own

                                  25   declarants, did not even see, let alone read, the Manual and conceded it had no impact on their

                                  26   daily selling activities.” Even further, Zimmer explains that “sales representatives did not

                                  27   uniformly follow the contract policies,” citing, among others, named-plaintiff Karl’s own

                                  28   admission that, despite Zimmer’s prohibition, he sold products from competing companies
                                                                                         9
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 10 of 18




                                   1   (Dkt. No. 158 at 11–16). But recall from Ayala, these arguments go to the exercise of control,

                                   2   not to its existence. “That a hirer chooses not to wield power does not prove it lacks power.”

                                   3   See 59 Cal. 4th at 535.

                                   4        Zimmer replies, citing several decisions, to the effect that “the control that is actually

                                   5   exercised may be informative of the control that may be exercised.” Harris v. Vector Marketing

                                   6   Corp., 753 F. Supp. 2d 996, 1021 (N.D. Cal. 2010) (Judge Edward M. Chen); see Martinez v.

                                   7   Flower Foods, No. C 15-05112 RGK, 2016 WL 10746664 at *11 (C.D. Cal. Feb. 1, 2016)

                                   8   (Judge R. Gary Klausner) (“the variations among drivers manifest a difference in the actual

                                   9   scope of Defendants’ right to control”); see also Rowe v. Ulta Salon, No. C 19-01074 PA, 2019

                                  10   WL 6998780 at *5–6 (C.D. Cal. Aug. 30, 2019) (Judge Percy Anderson); Narayan v. EGL, Inc.,

                                  11   285 F.R.D. 473, 479–80 (N.D. Cal. 2012) (Judge Ronald M. Whyte). Though well-reasoned in

                                  12   their own rights, these decisions are easily distinguishable because the court either noted the
Northern District of California
 United States District Court




                                  13   employer could not fire the workers at all, Rowe, 2019 WL 6998780 at *1, could only fire with

                                  14   cause, Harris, 753 F.Supp.2d at 1020–21, n. 12, or did not mention the right at all, Martinez,

                                  15   2016 WL 10746664 at *11, Narayan, 285 F.R.D. 479–80. Harris admittedly discounted the

                                  16   weight that an employer’s right to terminate workers played in the analysis, relying on Borello.

                                  17   753 F. Supp. 2d at 1020. But of course the employer’s right to terminate played little role in

                                  18   Borello — there the workers could not “be terminated or discharged without cause during the

                                  19   term of the contract or even, according to the testimony, for inadequate performance.” 48 Cal.

                                  20   3d at 364, 368 (Kaufman, J., dissenting), 348–49, 350 (opinion) (noting employer’s “lack of

                                  21   authority to discharge [workers] at will”).

                                  22        This is to say, the above characterization still tells only half the story. Even if Zimmer’s

                                  23   “best efforts” and other standards bestow broad discretion upon sales associates who each

                                  24   interpret the standards differently, Ayala reminds us that everything here occurs in the shadow

                                  25   of Zimmer’s right to terminate plaintiffs without cause. So at the end of the day, perhaps the

                                  26   most powerful common standard remains: Zimmer’s satisfaction with a sales associate. See 59

                                  27   Cal. 4th at 533.

                                  28
                                                                                      10
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 11 of 18



                                                             (ii)   Secondary Indicia.
                                   1
                                            The secondary indicia also largely turn on common evidence, Zimmer’s policies. To start,
                                   2
                                       though, the secondary indicia simply inform the control analysis, they’re not a counting game.
                                   3
                                       So even if evidence regarding one or two factors fails to predominate over individual questions,
                                   4
                                       class certification remains appropriate if common questions predominate over more important
                                   5
                                       factors. Id. at 539; see Alexander v. FedEx Grd. Package Sys., Inc., 765 F.3d 981, 988 (9th Cir.
                                   6
                                       2014). Regardless, where one or more central issues predominate, Rule 23(b)(3) certification
                                   7
                                       remains proper “even though other important matters will have to be tried separately.” Tyson,
                                   8
                                       136 S. Ct. at 1045.
                                   9
                                            First, whether Zimmer’s sales associates performed a distinct occupation or business asks
                                  10
                                       whether sales associates worked for themselves or in fact worked within Zimmer’s business, a
                                  11
                                       decision which turns on the common evidence of Zimmer’s business model and where sales
                                  12
Northern District of California




                                       associates fit. See Alexander, 765 F.3d at 993, 995. Zimmer contends that some sales
 United States District Court




                                  13
                                       associates hired third parties to assist in their sales, an independent inquiry Zimmer did not
                                  14
                                       track. Whether or not Zimmer actually permitted sales associates to hire their own workers asks
                                  15
                                       a question on the merits. The relevant point here remains that Zimmer’s sales associate
                                  16
                                       agreements spoke to, and provided some common policy regarding, sales associates’ power to
                                  17
                                       hire workers. Moreover, Zimmer’s common agreements addressed associates’ “appointment”
                                  18
                                       and where they fit in the chain of sale, what and whose products were sold, for what price,
                                  19
                                       where associates could sell products, and even whose customers all those doctors were (Dkt.
                                  20
                                       No. 53-1 at 128, Exs. 25–28 at ¶ 1, 2, 5(c)–(d), 6(g)). All of this speaks to where plaintiffs fit
                                  21
                                       within (or without) Zimmer’s business.
                                  22
                                            Second, whether plaintiffs’ work customarily required direct supervision (or not) turns on
                                  23
                                       the common evidence of the typical medical device salesperson’s behavior, Zimmer’s policies,
                                  24
                                       and whether those policies gave Zimmer the right to closely supervise (Dkt. No. 53-1, Exs. 25–
                                  25
                                       28 at ¶ 6(h)). Zimmer’s protest that it has not consistently monitored sales associates goes to its
                                  26
                                       exercise, not its right, of authority. See ibid.; Ayala, 59 Cal. 4th at 535–36.
                                  27

                                  28
                                                                                       11
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 12 of 18




                                   1        Third, the specialized skill required (or not) to effectively perform as a sales associate

                                   2   turns on the common evidence of what typically makes a good medical device sales associate.

                                   3   See Alexander, 765 F.3d at 995. That Zimmer rates different associates as more skilled or less

                                   4   skilled does not undermine the analysis.

                                   5         Fourth, determining who supplied the instrumentalities typically required to perform the

                                   6   job can be shown by simply comparing Zimmer’s standard-issue equipment with the equipment

                                   7   an effective Zimmer sales associate typically required. See Borello, 48 Cal. 3d 355. Zimmer

                                   8   contends it provided iPads to some associates and not to others but does not explain how that

                                   9   difference undermined common supply of instrumentalities. Assuming a change in policy did

                                  10   not account for the difference, and even assuming an iPad rated as reasonably necessary for the

                                  11   job (a showing Zimmer has not made), this evidence weighs lightly in favor of two subclasses:

                                  12   (1) associates who received iPads; and (2) associates who didn’t — hardly an individualized
Northern District of California
 United States District Court




                                  13   inquiry.

                                  14        Fifth, Zimmer does not contest that the length of sales associates’ service to Zimmer turns

                                  15   on whether the common sales associate agreements continued indefinitely or provided for

                                  16   length terms and renewal. See Alexander, 765 F.3d at 996.

                                  17        Sixth, sales associate compensation and entrepreneurial opportunity turns on common

                                  18   evidence. Zimmer protests that different associates made different amounts or worked for

                                  19   differing compensation, but the present inquiry turns on commonality of control of associates’

                                  20   pay and opportunity and not the amount of pay or presence of opportunities. See ibid.; Ayala,

                                  21   59 Cal. 4th at 533. For example, the evaluation of entrepreneurial opportunity in Borello asked

                                  22   whether workers had any opportunity at all, as opposed to varying degrees of some opportunity.

                                  23   See 48 Cal. 3d at 357–58. Thus, here, where Zimmer’s common policies do speak to associate

                                  24   compensation, pay, and opportunity, the differences do not undermine predominance of

                                  25   common questions (Dkt. No. 53-1, Exs. 25–28 at ¶ 3).

                                  26        Seventh, whether plaintiffs’ work fit within Zimmer’s principal business model turns on

                                  27   simply on whether Zimmer’s business required medical device sales associates, evidence

                                  28   common to the class. See Alexander, 765 F.3d at 996.
                                                                                      12
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 13 of 18




                                   1        Last, Zimmer contends that many the sales representatives simply wanted to be

                                   2   contractors. But the sales associates’ varying viewpoints and understandings of their

                                   3   agreements with Zimmer cannot overturn the balance of the remaining factors in deciding

                                   4   whether plaintiffs rated as employees or independent contractors. Public policy displaces the

                                   5   individual agreements. See Borello, 48 Cal. 3d at 358; Alexander, 765 F.3d at 996–97. It

                                   6   remains conceivable that plaintiffs’ classification on the merits will be a close call, one where

                                   7   the parties’ understanding plays a material part. At this stage, however, denial of class

                                   8   certification on such speculative grounds would be unwarranted.

                                   9                B.      DYNAMEX’S ABC TEST.
                                  10        Common questions and evidence also predominate under the current Dynamex

                                  11   framework. As above, a Zimmer sales associate enjoys the protections of an employee unless:

                                  12                (A) The person is free from the control and direction of the hiring
Northern District of California
 United States District Court




                                                        entity in connection with the performance of the work, both
                                  13                    under the contract for the performance of the work and in
                                                        fact;
                                  14
                                                    (B) The person performs work that is outside the usual course of
                                  15                    the hiring entity’s business; [and]
                                  16                (C) The person is customarily engaged in an independently
                                                        established trade, occupation, or business of the same nature
                                  17                    as that involved in the work performed.
                                  18
                                       Cal. Labor Code § 2750.3(a)(1). Of course, since a worker is an employee unless the employer
                                  19
                                       proves all three conditions, each individual factor may be dispositive in plaintiffs’ favor. Thus,
                                  20
                                       the predominance of common issues in a single factor will support class certification. See
                                  21
                                       Dynamex, 4 Cal. 5th at 966.
                                  22
                                            Just as under the prior regime, common issues predominate both the questions of whether
                                  23
                                       the putative class now operates within Zimmer’s ordinary course of business and whether sales
                                  24
                                       associates operate independent businesses from Zimmer.
                                  25
                                            Also as above, Zimmer’s own policies offer common evidence of the right of control and
                                  26
                                       direction it wields over the putative class. Whether Zimmer relinquishes that control and
                                  27
                                       direction in fact in individual cases may very well turn on individual questions, unsuitable for
                                  28
                                                                                      13
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 14 of 18




                                   1   class treatment. But “because a worker who is subject, either as a matter of contractual right or

                                   2   in actual practice, to the type and degree of control a business typically exercised over

                                   3   employees would be considered an employee,” it remains enough for class treatment here that

                                   4   plaintiffs’ theory turns on Zimmer’s common authority over its work force, whether exercised

                                   5   or not. See id. at 958 (emphasis added).

                                   6        Zimmer, tellingly, does not contest that common questions drive resolution of the

                                   7   Dynamex “ABC Test” here. After all, now that the burden going forward lies with Zimmer to

                                   8   prove plaintiffs do actually work as independent contractors (unless it successfully argues for

                                   9   one of the statutory exemptions), it would be much easier for Zimmer to win that point against

                                  10   the class in a single action than to have to prove it against each of them in multiple actions.

                                  11   Indeed, Zimmer instead appears to concede the analysis should proceed via class treatment,

                                  12   arguing that the exception to the ABC Test for “bona fide business-to-business contracting
Northern District of California
 United States District Court




                                  13   relationship[s]” applies across the putative class. See § 2750.3(a)(3), (e). Whether the

                                  14   exemption applies, though, remains a merits question for later.

                                  15                C.      EXPENSE REIMBURSEMENT CLAIMS.
                                  16        Plaintiffs also seek reimbursement for unpaid business expenses. To start, since

                                  17   reimbursement depends on their misclassification, the predominant common questions above

                                  18   will also drive a large part of the merits of this claim. And, despite Zimmer’s protest, common

                                  19   questions will predominate the merits of this claim too.

                                  20        California Labor Code § 2802 “requires an employer to indemnify its employees for

                                  21   expenses they necessarily incur in the discharge of their duties.” Reasonability of expenses

                                  22   does turn on the circumstances, but whether an expense rates as necessary turns “on the

                                  23   reasonableness of the employee’s choices.” Gattuso v. Harte-Hanks Shoppers, Inc., 42 Cal. 4th

                                  24   554, 568, 169 P.3d 889, 897–98 (2007). The United States Supreme Court has observed that

                                  25   this sort of objective standards lends itself to common resolution. See Amgen, 568 U.S. at 467.

                                  26   Here, sales associates will submit many different expenses from many different circumstances

                                  27   and each and every one will need to be evaluated. But they will be evaluated against an

                                  28   objective standard, i.e., whether the ordinary, reasonable sales associate governed by Zimmer’s
                                                                                       14
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 15 of 18




                                   1   policies would find the expense necessary. This common standard will predominate the

                                   2   inquiry.

                                   3                   D.    SECTION 17200 CLAIMS.
                                   4         Last, plaintiffs seek two forms of relief under California Business and Professions Code

                                   5   § 17200.

                                   6         First, plaintiffs seek restitution of unpaid expenses and employee benefits as a result of

                                   7   their misclassification. To start, then, the predominant classification questions described above

                                   8   will again drive the basis for this claim as well. Common questions also predominate the

                                   9   remainder of this claim. Due wages “are as much the property of the employee who has given

                                  10   his or her labor to the employer in exchange for that property as is property a person surrenders

                                  11   through an unfair business practice,” so unpaid wages fall within the scope of restitution under

                                  12   § 17200. See Cortez v. Purolator Air Filtration Prods. Co., 23 Cal. 4th 163, 178, 999 P.2d 706,
Northern District of California
 United States District Court




                                  13   715 (2000). And “‘wages’ include[] not only an employee’s periodic monetary earnings but

                                  14   also other benefits to which the employee is entitled as part of compensation.” Espejo v. The

                                  15   Copley Press, Inc., 13 Cal. App. 5th 329, 367 (2017); Dep’t Indus. Relations v. UI Video Stores,

                                  16   Inc., 55 Cal. App. 4th 1084, 1091 (1997). Assuming plaintiffs succeed on their

                                  17   misclassification claims then, the wages and benefits due them under both Zimmer’s common

                                  18   policies and California labor law will drive resolution of this claim for the class. Zimmer

                                  19   objects that its benefit plans exclude the putative class members, even if they were

                                  20   misclassified, precluding any claim for restitution. This merits argument must wait to be

                                  21   resolved at a later date.

                                  22         Second, plaintiffs challenge whether sales associates, selling medical devices to doctors on

                                  23   commission, can be classified as independent contractors at all under the Medicare Anti-

                                  24   Kickback statute. Whether Zimmer unlawfully classifies sales associates asks a question of

                                  25   law, common to the class. Zimmer’s remaining objections, including that plaintiffs did not

                                  26   properly raise the ground in their complaint, address the merits of the claim and must be left for

                                  27   a later date.

                                  28                                     *             *              *
                                                                                      15
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 16 of 18




                                   1        In sum, common questions predominate the merits of plaintiffs’ claims. Under plaintiffs’

                                   2   theory of liability, Zimmer’s common sales associate agreements and policies will decide

                                   3   whether its sales associates may remain independent contracts or must be reclassified as

                                   4   employees. That analysis will serve as the bedrock for two derivative claims, first for unpaid

                                   5   business expenses, and second for restitution of unpaid wages and benefit. Last, the lawfulness

                                   6   of Zimmer’s classification of sales associates as independent contractors under the Medicaid

                                   7   Anti-Kickback statute presents a common question of law.

                                   8        2.      TYPICALITY.
                                   9        The claims or defenses of the representative parties must be typical of the claims or

                                  10   defenses of the class. Here, Karl sells medical devices for Zimmer as an independent contractor

                                  11   and, just like the putative class, seeks reclassification as an employee, reimbursement of

                                  12   business expenses, and payment of unpaid wages and benefits.
Northern District of California
 United States District Court




                                  13        Zimmer says Karl atypically lacks standing to pursue the § 17200 claim for unpaid

                                  14   benefits. See Kwikset v. Sup. Ct., 51 Cal. 4th 310, 322–27, 246 P.3d 877, 885–88 (2011). But

                                  15   this argument largely rests on Zimmer’s contention that its benefits plans exclude sales

                                  16   associates from entitlement even if they are reclassified as common law employees, an

                                  17   argument that targets Karl as much as any putative class member. Rather than rendering him

                                  18   atypical, the common applicability of the defense confirms Karl’s typicality on this front.

                                  19        3.      ADEQUACY.
                                  20        An adequate class representative will fairly and adequately protect the interests of the

                                  21   class. Our court of appeals has explained that a representative meets this standard if they (1)

                                  22   have no conflicts of interest with other class members, and (2) will prosecute the action

                                  23   vigorously on behalf of the class. Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003).

                                  24        Nothing in the record suggests Karl’s interests deviate from the interests of the other

                                  25   putative class members. Nor does the record suggest any risk that Karl or his counsel would

                                  26   fail to prosecute the action vigorously.

                                  27        Zimmer objects only that conflicts exist within the putative class because some sales

                                  28   associates act as “team leaders.” Aside from two vague examples of conflict between a team
                                                                                      16
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 17 of 18




                                   1   leader and a line sale associate, Zimmer provides no basis to break apart the class. Our court of

                                   2   appeals warns against denying class certification on the basis of speculative conflicts —

                                   3   particularly one tangential from the thrust of the suit. See In re Online DVD-Rental Antitrust

                                   4   Litigation, 779 F.3d 934, 942 (9th Cir. 2015). This suit addresses whether sales associates and

                                   5   their team leaders should be treated as employees of Zimmer, not whether sales associates and

                                   6   team leaders should always get along. Karl remains adequate to litigate this suit on behalf of

                                   7   the putative class.

                                   8        4.      SUPERIORITY.
                                   9         Even if common questions predominate, a Rule 23(b)(3) class must be the superior

                                  10   method of adjudication, considering (among others):

                                  11                (A) the class members’ interests in individually controlling the
                                                        prosecution or defense of separate actions;
                                  12
Northern District of California
 United States District Court




                                                    (B) the extent and nature of any litigation concerning the
                                  13                    controversy already begun by or against class members;
                                  14                (C) the desirability or undesirability of concentrating the
                                                        litigation of the claims in the particular forum; and
                                  15
                                                    (D) the likely difficulties in managing a class action.
                                  16
                                             No other Zimmer employees have sued for employee misclassification, thus indicating
                                  17
                                       that few, if any, other suits will emerge on an individual basis. The stakes involved (total
                                  18
                                       unreimbursed expenses and healthcare costs) for any single individual might reach one hundred
                                  19
                                       thousand dollars, as one putative class member estimates. But most appear to ballpark their
                                  20
                                       damages nearer to fifty thousand dollars (Dkt. Nos. 142-1, -3, -4, -5, -8, -9, -10). Legal fees in
                                  21
                                       an individual suit would quickly swallow most, if not all, of those potential recoveries.
                                  22
                                             A court within California presents the superior forum for application of California law.
                                  23
                                       And, as for case management, plaintiffs propose a three-part trial plan: (i) trial of Labor Code
                                  24
                                       claims before the jury; (ii) trial of § 17200 and PAGA claims before the Court; and (iii)
                                  25
                                       damages before the Court or a special master. Zimmer does not contest the superiority of a
                                  26
                                       class in these circumstances.
                                  27

                                  28
                                                                                      17
                                       Case 3:18-cv-04176-WHA Document 169 Filed 07/28/20 Page 18 of 18



                                            5.      NUMEROSITY.
                                   1
                                             A class must be so numerous that joinder of all members is impracticable. “The
                                   2
                                       numerosity requirement requires examination of the specific facts of each case and imposes no
                                   3
                                       absolute limitations.” Gen. Tel. Co. of the Northwest, Inc. v. EEOC, 446 U.S. 318, 330 (1980).
                                   4
                                       Zimmer does not contest the sufficient numerosity of a 266 member class.
                                   5
                                            6.      OBJECTIONS.
                                   6
                                             In its Footnote 19, Zimmer buries an objection to use of improper electronic signatures in
                                   7
                                       declarations under the local rules. Aside from probing putative classmembers’ states of mind
                                   8
                                       regarding their expected recovery, the facts driving class certification here are Zimmer’s own
                                   9
                                       policies, not plaintiffs’ declarations. The objection is DENIED AS MOOT.
                                  10
                                                                                CONCLUSION
                                  11
                                             For the foregoing reasons, the following class is CERTIFIED:
                                  12
Northern District of California
 United States District Court




                                                    Any person who, during the period commencing June 24, 2015, to
                                  13                the present, was hired or otherwise engaged as an independent
                                                    contractor for the purposes of solicitation or sales of Zimmer
                                  14                Biomet products and/or services in California by Zimmer US, Inc.,
                                                    Biomet U.S. Reconstruction, LLC, and Biomet Biologics, LLC, or
                                  15                any one of them.
                                  16   Lohr Ripamonti & Segarich LLP and Scherer Smith & Kenny, LLP are APPOINTED class

                                  17   counsel. By AUGUST 13, 2020 AT NOON, the parties shall jointly submit a proposal for class

                                  18   notification with a plan to distribute class notice, including by first-class mail. In crafting their

                                  19   joint proposal, the parties shall please keep in mind the guidelines for notice to class members

                                  20   given in the NOTICE AND ORDER RE PUTATIVE CLASS ACTIONS AND FACTORS TO BE EVALUATED

                                  21   FOR ANY PROPOSED CLASS SETTLEMENT          (Dkt. No. 12).

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: July 28, 2020.

                                  25

                                  26
                                                                                                WILLIAM ALSUP
                                  27                                                            UNITED STATES DISTRICT JUDGE
                                  28
                                                                                        18
